Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or

above has considered the information.  See MPEP 609.05(b) Rev. 5.
	
Election/Restriction
Applicant’s election without traverse of Group I, claims 13-21, in the reply filed on January 31, 2022, is acknowledged.  The request for rejoinder is noted and the claims will be rejoined in the event that the rejections set forth herein below are obviated.  Applicant should amend any withdrawn claims in response to this office action so as to depend from or otherwise include all limitations of the independent claim.  Applicant should also note that the claims reciting “comprises utilizing” a catalyst are neither statutory nor definite as they are essentially “use” claims.  Process claims must have at least an active step recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite in the language “CuO besides ZnO, Al2o3” as it is unclear what this means.  The claims are being construed as catalyst 1 particles must contain CuO, ZnO and Al2O3.

	Claim 13 further recites “alumina silicate” in reference to zeolite.  This should be changed to “aluminosilicate” which is consistent with claims 19 and 20. Note that claims 19 and 20 misspells aluminosilicate in line 2 of each claim.
Claim 16 lacks antecedent basis for the recitation of “the catalytically active component”.  It would appear that this is in reference to the zeolite or the combination of zeolite and copper.
Claim 18 lacks antecedent basis for the recitation of “the total weight of the methanol-to-dimethyl ether catalyst particles”.
Claim 21 refers to “the catalyst particles”, but as claim 13 contains two different particles, it is unclear to which the limitation is in reference to.  Claim 21 also recites “preferably”, which casts doubt on the scope of the subject matter for which protection is sought.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/956,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claims employ a catalyst layer 2 that is indistinguishable from the instant claims.  It comprises catalyst 1 particles comprising, for example, copper oxide, zinc oxide, alumina and zirconia in amounts overlapping those claimed herein.  This material is in admixture with catalyst 2, which comprises ZSM-5, copper oxide and a binder selected from alumina silica titania and zirconia.  Accordingly, the copending claims employ the instantly claimed catalyst as the second layer in their catalytic bed and are directed to substantially the same inventive concept as the claims in the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Document WO 2014/174107 cited by applicant is similar to the instant claims in requiring granulation of two distinct particles to conduct the same reaction.  This would represent the closest prior art of record with respect to the composition under examination. One particle requires only ZSM-5, however, not disclosing copper and further binder in the particle as required herein.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732